NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 04a0174n.06
                           Filed: December 17, 2004

                                           No. 03-2249

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


CHARLES D. WEBB                                   )
                                                  )
       Petitioner-Appellant,                      )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
JOHN CASON, Warden                                )   EASTERN DISTRICT OF MICHIGAN
                                                  )
       Respondent-Appellee.                       )




       Before: DAUGHTREY, COOK, and FARRIS,* Circuit Judges.


PER CURIAM. Charles Webb appeals the district court’s order denying his petition for a writ of

habeas corpus. After reviewing the record, the parties’ briefs, and the applicable law, we conclude

that the district court correctly denied Webb’s petition. Moreover, because the district court’s

opinion thoroughly and accurately articulates the applicable law and the reasons underlying its

decision, issuance of a full written opinion by this court would serve no useful purpose.

Accordingly, for the reasons stated in the district court’s opinion, we affirm.




       *
       The Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit Court of
Appeals, sitting by designation.